NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APELDYN CORPORATION,
Plaintiff-Appellant,

V.

AU OPTRONICS CORPORATION ANI)
AU OPTRONICS CORPORATION AMERICA,"
Defendants-Appellees,

AND

CHI MEI OPTOELECTRONICS CORPOl-{ATION
AND CHI MEI OPTOELECTRONICS USA INC.,
Defendcznts-Appellees,

AND

SAMSUNG ELECTRONICS CO., LTD. AND
SAMSUNG ELECTRONICS AMERICA, INC.,
Defendants.

2012-1172

Appeal from the United States District Court for the
District of Delaware in case n0. 08-CV-0568, Judge Sue L.
Robinson.

APELDYN CORP V. AU OPTRON.[CS 2

APELDYN CORPORATION,
Plaintiff-Appellant,

V.

AU OPTRONICS CORPORATION AND
AU OPTRONICS CORPORATION AMERICA,
Defendcznts-Appellees,

AND

CHI MEI OPTOELECTRONICS CORPORATION
AND CHI MEI OPTOELECTRONICS USA INC.,
Defendants-Appellees,

AND

SAMSUNG ELECTRONICS CO., LTD. AND
SAMSUNG ELECTRONICS AMERICA, INC.,
Defendants.

2012-1173

Appeal from the United States District Court for the
District of Delaware in case no. (}8-CV-0568, Judge Sue L.
Robinson.

ON MOTION

ORDER

Apeldyn Corporation ("Apeldyn") m0ves, unopp0sed,
for an extension of tirne. Specifically, Apeldyn requests
that its deadline to designate materials for the appendix
and to file its statement of issues be extended to August 6,
2012; that its deadline to file its certificate of compliance

3 APELDYN CORP V. AU OPTRONICS

with Federal Circuit Rule 11(d) be extended to Septem-
ber 7, 2012; and that its deadline to file its opening brief
be extended to September 21, 2012. Apeldyn also moves
to withdraw its appeal from the district court order dis-
qualifying McKenna Long & Aldridge ("l\/IcKenna Long")
from representing Apeldyn against Samsung, appeal
2012-11'73. McKenna Long moves to withdraw as counsel
for Apeldyn.

Upon consideration thereof,
lT IS ORDERED THATI

(1) Apeldyn’s motion for an extension of time is
granted

(2) Apeldyn’s motion to withdraw appeal 2012-1173 is
granted Appeal 2012-1173 is dismissed. Each side shall
bear its own costs in 2012-1173. The revised official
caption in 2012-1172 is reflected above.

(3) McKenna Long’s motion to withdraw as counsel for
Apeldyn is granted.

(4) All other pending motions are denied as moot.

FoR THE CoURT

 

   /s/ Jan Horbal
Date J an Horbaly
Clerk

cc: Gaspare J. Bono, Esq.

Don H. Marmaduke, Esq. F"_EPP

Terrence Duane Garnett, Esq. U.S.TE|%\%|§BE§AL CHI-imm
. Donald R. McPhail, Esq. a , _,

N@ii Phiiiip siroca, Esq. JUL 06 ¢W

JAN HOBBA|.Y
CLERK

APELDYN CORP V. AU OPTRONICS 4
s25

issUED As A MANDATE cas no 2012-1173 only); JUL 0 5 2513